In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3688

Bill R. Snodderly, Kathy Snodderly,
and Derick Snodderly, a minor,

Plaintiffs-Appellants,

v.

R.U.F.F. Drug Enforcement Task Force, Board
of Commissioners of Union County, IN, Board
of Commissioners of Shelby County, IN, et al.,

Defendants-Appellees.



Appeal from the United States District Court
for the Southern District of Indiana.
No. 98 C 195--John D. Tinder, Judge.


Argued September 13, 2000--Decided February 7, 2001



  Before Flaum, Chief Judge, and Bauer and Kanne,
Circuit Judges.

  Bauer, Circuit Judge. Plaintiffs-Appellants Bill
Snodderly et al. ("Snodderly") appeal from the
dismissal of a host of federal and state claims
which they brought against several police
officers, an inter-district drug enforcement task
force, and various Indiana municipalities for
damages they claimed to have suffered when Bill
Snodderly was arrested and prosecuted on baseless
drug charges. The district court dismissed all of
the federal claims save for the malicious
prosecution claim against several prosecutor-
defendants as barred by Indiana’s two-year
statute of limitations, which is applicable to
all causes of action brought in Indiana under 42
U.S.C. sec. 1983. Finding that the prosecutor-
defendants were absolutely immune from suit on
the federal malicious prosecution claim, the
court dismissed this claim as well, and declined
to exercise pendent jurisdiction over any of the
remaining state law claims. For the reasons set
forth below, we affirm.

BACKGROUND

  We take the following factual account from the
plaintiffs’ complaint as true, as we must on
review of a motion to dismiss. Snodderly owns the
C.C. Tavern in West College Corner, Indiana. On
October 4, 1993, the R.U.F.F. Drug Enforcement
Task Force sent Michael Zinman, an undercover
informant, to West College Corner to attempt to
buy illegal drugs from potential suspects. Later
that day, Zinman informed R.U.F.F. Officer
Patrick that he had made arrangements to purchase
two ounces of marijuana from a man named "Bill,"
who had been identified to Zinman as a bartender
at the C.C. Tavern. Officer Keith contacted
Officer Marcum to determine the identity of "Bill
the Bartender," and Marcum sent Keith a
photograph of Snodderly. That evening, Officer
Haehl of the R.U.F.F. Task Force accompanied
Zinman (who was "wired" with audio recording
equipment) to the C.C. Tavern and made the pre-
arranged drug purchase as planned. Either before
or during the purchase, Bill the Bartender told
Zinman and/or Haehl where he lived and what type
of vehicle he drove./1 Zinman and Haehl
subsequently returned to the C.C. Tavern several
times in hopes of purchasing more drugs from Bill
the Bartender. However, they never saw him at the
tavern again.

  The R.U.F.F. officers made Snodderly the focus
of their investigation, operating on the
assumption that he was "Bill the bartender." The
officers did not follow up on leads that might
have indicated that Snodderly was not Bill the
Bartender (for example, they apparently did not
compare Bill the Bartender’s description of his
residence and vehicle with Snodderly’s residence
and vehicle). Together with two Indiana state
prosecutors,/2 Officer Haehl prepared an
affidavit for an arrest warrant against
Snodderly, which included "false" representations
as to the existence of probable cause. Snodderly
was arrested by R.U.F.F. Officer Keith on April
15, 1994/3 in the presence of his wife, son, and
many neighbors, and was detained for some
unspecified time before posting bond and being
released on the same day. Snodderly was charged
with bulk sale of marijuana. The charge was
dismissed by an Indiana state court on February
5, 1997.

  On February 13, 1998, Snodderly filed a
complaint in the United States District Court for
the Southern District of Indiana against the
R.U.F.F. Drug Enforcement Task Force, several
municipalities in Indiana that organized the Task
Force, various R.U.F.F. officers and state
prosecutors who participated in his arrest and
prosecution, and various John and Jane Does. The
complaint, as subsequently amended, asserted a
claim under sec. 1983 for damages resulting from
Snodderly’s arrest and prosecution, which
occurred in violation of the Fourth, Eighth, and
Fourteenth Amendments to the United States
Constitution. Specifically, Snodderly claimed
that the "[d]efendants deprived [him] of his
rights to be secure in his person and property,
freedom from unreasonable arrest, search and
seizure, freedom from false arrest, unlawful
arrest, freedom from arrest without probable
cause, freedom from unreasonable bail bond,
freedom from malicious prosecution, and due
process of law." The gravamen of Snodderly’s sec.
1983 claim is that the defendants caused him to
be arrested without probable cause, and continued
to prosecute him while knowing that he was not
guilty of the crime charged. Snodderly also
asserted a smorgasbord of pendent state law
claims against various individual defendants,
including a claim for false arrest against
Officer Keith,/4 a claim for unlawful arrest
against defendants Keith, Haehl, and other
officers, and a claim for malicious prosecution
against Haehl and various prosecutor-defendants.
In support of the latter claim, Snodderly claimed
that on or about April 6, 1994 (nine days before
Snodderly’s arrest), Haehl and two prosecutors
filed an affidavit with the clerk of Union
Circuit Court in Indiana charging Snodderly with
the Class D felony of dealing in marijuana, even
though they had no probable cause to do so.
Snodderly further stated that the trial court
granted him a motion to suppress photo-lineup
evidence when "it was found that the photographic
line-up had been destroyed approximately two
years earlier."

  The district court dismissed all of Snodderly’s
claims. Noting that Indiana’s two-year statute of
limitations for personal injuries applies to sec.
1983 claims, and that Snodderly had filed his
original complaint on February 13, 1998, the
court ruled that any sec. 1983 claims that
accrued more than two years prior to that date
were time-barred. Applying this rule, the court
held that all of Snodderly’s sec. 1983 claims
against the police officers were time-barred,
because they were based on actions alleged to
have taken place more than two years prior to the
filing of Snodderly’s complaint. The court then
dismissed the only remaining federal claim--
namely, the claim that the prosecutor-defendants
pressed forward with the prosecution of Snodderly
despite their knowledge that they lacked evidence
to establish his guilt on the charged offense--on
the ground that prosecutors are absolutely immune
from such charges. Having dismissed all of
Snodderly’s federal claims, the court declined to
exercise supplemental jurisdiction over the state
law claims, and dismissed those claims for lack
of jurisdiction. Snodderly subsequently filed
this appeal, challenging only the district
court’s dismissal of his sec. 1983 claims against
the police officers./5

DISCUSSION

  We review the district court’s dismissal of a
plaintiff’s complaint de novo, and we will only
affirm a dismissal "if it is clear that [the
plaintiff] can prove no set of facts consistent
with his complaint which would entitle him to
relief." Sneed v. Rybicki, 146 F.3d 478, 480 (7th
Cir. 1998) (citation omitted). We must accept all
well-pleaded facts in the complaint as true, and
draw all reasonable inferences in favor of the
nonmoving party. See id. However, "we are not
obliged to accept as true conclusory statements
of law or unsupported conclusions of fact." Id.

  Snodderly argues that the district court erred
in dismissing his sec. 1983 false arrest claim as
time-barred. While he agrees with the defendants
that Indiana’s two-year statute of limitations
for personal injury actions applies to claims
brought under sec. 1983, he takes issue with the
district court’s conclusion as to when the
limitations period began to run on his claim.
Specifically, Snodderly maintains that under Heck
v. Humphrey, 512 U.S. 477 (1994), as interpreted
by Edwards v. Balisok, 520 U.S. 641 (1997), his
cause of action for false arrest did not accrue
until the legal proceedings brought against him
had terminated in his favor, and that therefore
the applicable two-year limitations period did
not begin to run until the drug-related charges
for which he was arrested were dropped on
February 5, 1997. Since he filed his false arrest
claim within two years of that date, Snodderly
contends that the claim was timely and should not
have been dismissed./6 While we reject
Snodderly’s interpretation of Edwards and his
argument regarding the application of Heck to
claims for false arrest in general, we agree with
his contention that his claims against the
R.U.F.F. officers did not accrue until the
charges against him were dismissed, and were
therefore timely brought.

  Heck involved a sec. 1983 damages claim
asserted by a prison inmate against a police
investigator and two prosecutors who had
participated in the prosecution against him. (The
inmate had been convicted and sentenced on a
charge of voluntary manslaughter.) The inmate’s
claim stated that the prosecutors and the
investigators, while acting under color of state
law, had engaged in an unlawful and unreasonable
investigation which led to his arrest, that they
had knowingly destroyed exculpatory evidence, and
that they had caused an illegal voice
identification procedure to be used at his trial.
The inmate sought punitive and compensatory
damages, but did not seek release from custody.
The Supreme Court framed the question before it
as "whether money damages premised on an unlawful
conviction could be pursued under sec. 1983." In
answering that question in the negative, the
Court held that "in order to recover damages for
allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or
sentence invalid, a sec. 1983 plaintiff must
prove that the conviction or sentence has been
reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal
authorized to make such a determination, or
called into question by a federal court’s
issuance of a writ of habeus corpus, 28 U.S.C.
sec. 2254." Heck, 512 U.S. at 486-87. Thus, under
Heck, a sec. 1983 claim for damages is not
cognizable (i.e. does not accrue) if a judgment
in favor of the plaintiff on that claim "would
necessarily imply the invalidity of [the
plaintiff’s] conviction or sentence." Id. at 487.
However, if a district court determines that
judgment for the plaintiff on the sec. 1983
damages action would not "demonstrate the
invalidity of any outstanding criminal judgment
against the plaintiff," the action is cognizable
and should be allowed to proceed, in the absence
of some other bar to the suit. See id.

  In footnote seven to its opinion, the Court
provided an example of a sec. 1983 claim which
would not necessarily demonstrate the invalidity
of any outstanding criminal judgment against the
plaintiff, and which could therefore be brought
without a showing that any outstanding conviction
or sentence had been invalidated. The Court
stated:

[A] suit for damages attributable to an allegedly
unreasonable search may lie even if the
challenged search produced evidence that was
introduced in a state criminal trial resulting in
the sec. 1983 plaintiff’s still-outstanding
conviction. Because of doctrines like independent
source and inevitable discovery, see Murray v.
United States, 487 U.S. 533, 539 (1988), and
especially harmless error, see Arizona v.
Fulminante, 499 U.S. 279, 307-08 (1991), such a
sec. 1983 action, even if successful, would not
necessarily imply that the plaintiff’s conviction
was unlawful. In order to recover compensatory
damages, however, the sec. 1983 plaintiff must
prove not only that the search was unlawful, but
that it caused him actual, compensable injury,
see Memphis Community School Dist. v. Stachura,
477 U.S. 299, 308 (1986), which, we hold today,
does not encompass the "injury" of being
convicted and imprisoned (until his conviction
has been overturned).
Heck, 512 U.S. at 487 n.7.

  In applying Heck in general, and footnote seven
in particular, we have ruled that any sec. 1983
claim for damages resulting from a false arrest
is not barred by Heck and accrues immediately
after the arrest, because such alleged violations
of the Fourth Amendment would not necessarily
impugn the validity of a conviction. See, e.g.,
Copus v. City of Edgerton, 151 F.3d 646, 648-49
(7th Cir. 1998); Gonzalez v. Entress, 133 F.3d
551, 553 (7th Cir. 1998); Booker v. Ward, 94 F.3d
1052, 1056 (7th Cir. 1996); Simpson v. Rowan, 73
F.3d 134, 136 (7th Cir. 1995). In explaining our
holdings, we have reasoned that "wrongful
detentions [are] actionable under state law and
the fourth amendment no matter what happens to
the criminal prosecution" (i.e., that the injury
of being detained illegally is compensable
regardless of whether the plaintiff is later
convicted or even prosecuted, see, e.g.,
Gonzalez, 133 F.3d at 553), and that "one can
have a successful wrongful arrest claim and still
have a perfectly valid conviction." Booker, 94
F.3d at 1056 (7th Cir. 1996) (citations omitted).
We have applied this principle categorically to
all sec. 1983 claims for false arrest, ruling
that "Fourth Amendment claims for unlawful
searches or arrests do not necessarily imply a
conviction is invalid, so in all cases these
claims can go forward." Copus, 151 F.3d at 648.

  However, while Snodderly acknowledges that we
have taken a categorical approach in our
application of Heck to false arrest cases and
have consistently held that a cause of action for
false arrest accrues immediately upon the arrest
notwithstanding Heck, he contends that Edwards v.
Balisok, 520 U.S. 641 (1997) requires us to
rethink our position. In Edwards, an inmate who
was found guilty of prison infractions at a
disciplinary hearing and subsequently deprived of
good-time credits sued under sec. 1983, claiming
that the procedures used during the disciplinary
hearing violated his Fourteenth Amendment due
process rights. Specifically, the inmate alleged,
inter alia, that the hearing officer "concealed
exculpatory witness statements and refused to ask
specified questions of requested witnesses, which
prevented [the inmate] from introducing extant
exculpatory material and ’intentionally denied’
him the right to present evidence in his
defense." Id. at 644 (record citations omitted).
He further claimed that the hearing officer was
biased against him, and that his deceit and bias
caused the exclusion of the exculpatory evidence.
See id. at 647. Presumably in an effort to avoid
the application of Heck to his claims, the inmate
sought damages only for the prison officials’
having denied him the good-time credits without
due process, not for their depriving him of the
good-time credits per se. See id. at 645. (In
other words, his claim contended that the
procedures used were improper, but not
necessarily that the resulting decision to
deprive him of the credits was wrong as a
substantive matter.) The district court found the
claim barred by Heck, and the Court of Appeals
reversed, holding that a claim challenging only
the procedures employed in a disciplinary
hearing--and not the result--is always cognizable
under sec. 1983. See id. at 645. The Supreme
Court reversed. Reasoning that courts routinely
reinstate good-time credits when an inmate can
show that he was denied the opportunity to put on
any witness testimony in his defense, and that
"[a] criminal defendant tried by a partial judge
is entitled to have his conviction set aside, no
matter how strong the evidence against him," the
Court concluded that the procedural defects
claimed by the inmate "would, if established,
necessarily imply the invalidity of the
deprivation of his good-time credits." See id. at
646-47. Therefore, applying Heck, the Court held
that the inmate’s claims were not cognizable
under sec. 1983.

  Snodderly argues that Edwards undermines the
categorical approach that we have previously
taken in determining the applicability of the
Heck rule to false arrest cases. Specifically, he
contends that after Edwards we must determine in
each instance whether, under the particular facts
of a given case, a civil suit challenging the
validity of an arrest would impugn a criminal
conviction. If it would, Snodderly asserts that
we must find that the false arrest claim does not
accrue until the proceedings against the
plaintiff have terminated in the plaintiff’s
favor./7 In this case, Snodderly maintains that
his false arrest claim (if brought before the
drug charges against him were dismissed) would
have necessarily impugned any potential/8
conviction on the charges, because his challenge
to his arrest is premised on the claims that he
is not, in fact, "Bill the bartender" and that
the arresting officers had information in their
possession pointing towards his innocence before
they arrested him. According to Snodderly,
success on this particular claim--unlike success
on a claim such as excessive force which
challenges only the manner of arrest--would
necessarily challenge any potential conviction on
the drug charges, because if Snodderly is not
"Bill the bartender," then he by definition could
not be guilty of the crime charged.

  We find Snodderly’s arguments unavailing for
several reasons. First, Edwards is readily
distinguishable and is of no help to Snodderly.
In Edwards, the plaintiff challenged the
procedures used to determine his guilt of
disciplinary infractions, and claimed as an
element of damages the harm caused him by his
being incarcerated pursuant to those faulty
procedures. Therefore, the plaintiff’s claims, if
successful, would necessarily have undermined the
validity of the legal decision to deny him the
good-time credits. This is so even though the
plaintiff did not expressly challenge the result
reached by the hearing officers (instead
attacking only the procedures used during the
hearing) because a claim that proves procedural
defects of the kind that would necessarily
mandate reversal of the proceedings (e.g., bias
or deceit of the decision-maker) necessarily
implies that the results of those proceedings
were invalid. This would disturb the finality of
an outstanding legal judgment, and this is
exactly what Heck seeks to prevent. Furthermore,
the Edwards plaintiff sought damages from his
"sentence" (i.e., from the deprivation of good-
time credits pursuant to inadequate procedures),
and Heck forbids claims for damages from
convictions or sentences while the judgment
imposing them stands. In contrast, a claim for
false arrest, insofar as it seeks damages for the
arrest only, would not necessarily imply the
invalidity of any future conviction or sentence.
A plaintiff could succeed on a false arrest claim
by demonstrating that he was arrested without
probable cause (for example, by showing that the
arresting officers ignored exculpatory
information and arrested him with little or no
basis for suspecting that he committed the
crime); however, this would not demonstrate the
invalidity of a future conviction for the same
offense. A person can be validly convicted
regardless of the quantum of evidence possessed
by the police at the time of arrest. Put another
way, even if the evidence available to the police
would not legally justify an arrest, other
evidence might surface later which would support
a valid conviction. As we have said, damages for
false arrest are free-standing and completely
independent from any damages caused by a
subsequent prosecution or conviction: "One can
have a successful wrongful arrest claim and still
have a perfectly valid conviction." Booker, 94
F.3d at 1056. Edwards does not compel a different
conclusion. Therefore, if Snodderly were claiming
damages for his false arrest only (as distinct
from the harm of having been prosecuted on
baseless charges), his claims would accrue
immediately upon his arrest.

  However, while it was not acknowledged in the
briefs of either party, a more difficult issue
remains concerning the applicability of Heck to
Snodderly’s false arrest claim. Unlike the false
arrest claims that we have had occasion to
consider in the cases cited above, Snodderly’s
arrest was effected pursuant to a warrant. The
issuance of an arrest warrant is an act of legal
process that signals the beginning of a
prosecution. Therefore, Snodderly’s sec. 1983
wrongful arrest claim seeks damages for
confinement imposed pursuant to legal process,
thereby making it akin to a malicious prosecution
claim and triggering the application of Heck./9
See Antonelli v. Foster, 104 F.3d 899, 900-01
(7th Cir. 1997). In Antonelli, we held that an
inmate’s claim for damages for invalid
confinement pursuant to a federal parole violator
warrant would not accrue (per Heck) until the
confinement was "held to be unlawful in the
proper forum." Id. We reasoned that "[a] suit for
damages for confinement pursuant to a warrant
would . . . be a suit for malicious prosecution,"
(citing W. Page Keeton et al., Prosser and Keeton
on the Law of Torts sec. 119, p. 871 (5th ed.
1984)), which can succeed "only if the
prosecution fails," and that such a claim, like
the claim addressed in Heck, would not be
cognizable until the confinement had been ruled
invalid. Id. at 900. We held this rule applicable
to any claim complaining of preconviction
confinement that is imposed pursuant to legal
process (such as a warrant) since, in such cases,
"the unlawfulness of the plaintiff’s being
confined pursuant to legal process [is] an
implicit or explicit ingredient of his case." Id.
at 901. Other circuits applying Heck to claims of
unlawful arrest made pursuant to warrants--some
of which are virtually identical to Snodderly’s
claim--have similarly held that such claims do
not accrue until the proceedings have terminated
in the plaintiff’s favor (i.e., until the
prosecution has ended in acquittal or dismissal
of the charges). See, e.g., Whiting v. Traylor,
85 F.3d 581, 585-86 (11th Cir. 1996); Brooks v.
City of Winston-Salem, 85 F.3d 178, 183 (4th Cir.
1996); Calero-Colon v. Betancourt-Lebron, 68 F.3d
1, 4 (1st Cir. 1995). These courts have reasoned
that claims for unlawful arrests made pursuant to
a warrant would have been brought as malicious
prosecution claims under the common law, and that
Heck imposes a "favorable termination"
requirement on sec. 1983 claims that resemble
malicious prosecution. See, e.g., Calero-Colon,
68 F.3d at 3-4.

  Therefore, we hold that the district court
erred in holding Snodderly’s claims against the
R.U.F.F. officers to be time-barred. The court
made the blanket statement that any claims based
on actions occurring more than two years prior to
the filing of the original complaint were
untimely, presumably assuming that this included
not only Snodderly’s false arrest claims, but
also any claims for malicious prosecution that
Snodderly may have stated against the police
officers. However, the court did not consider the
potential applicability of Heck, which holds that
claims resembling malicious prosecution do not
accrue until the prosecution has terminated in
the plaintiff’s favor, and Antonelli, which holds
that claims for unlawful arrests made on warrants
are really claims for malicious prosecution.
Thus, regardless of when the police performed the
acts at issue, to the extent that Snodderly’s
claims against the officers state claims for
malicious prosecution (as opposed to false
arrest) they could not have been brought while
the charges against Snodderly remained pending.
The charges against Snodderly were dismissed on
February 5, 1997. Since his complaint was filed
within two years of that date, the malicious
prosecution charges stated in the complaint were
timely.

  However, notwithstanding the district court’s
error, we may affirm its dismissal of the
complaint on any ground that finds support in the
record. See Cushing v. City of Chicago, 3 F.3d
1156, 1167 (7th Cir. 1993). Even though a well-
pleaded sec. 1983 claim for malicious prosecution
against the police officers would not have been
time-barred in this case, we hold that Snodderly
has failed to state a claim for malicious
prosecution under sec. 1983, even under the
liberal pleading requirements of Fed. R. Civ. P.
12(b)(6).

  In his amended complaint, Snodderly made several
claims against the police officers. First, as a
general claim, Snodderly asserted that all of the
defendants (police officers and prosecutors)
"caused the prosecution [of Snodderly] knowing
that he was not the proper person to be accused."
Second, in support of his sec. 1983 claim for
"violation of civil rights" (which included a
claim of malicious prosecution against all
defendants), Snodderly realleged his claims that
Officer Haehl, together with two prosecutors,
prepared a falsely represented statement of
probable cause in applying for an arrest warrant,
and that the defendants pursued the investigation
and charging of Snodderly even though they had
earlier become aware of evidence that would have
provided the true identity of "Bill the
bartender" (including information about his
vehicle and place of residence). He also stated
as part of his sec. 1983 claim that Officer Keith
had obtained a photo of Snodderly before the pre-
arranged drug buy with "Bill the Bartender."
Third, in support of his state law malicious
prosecution claim against the police officers,
Snodderly asserted that Officers Haehl and Keith,
together with two prosecutors, "initiated
criminal proceedings" against him without
probable cause by filing an affidavit with the
Clerk of the Circuit Court in Liberty, Indiana,
charging him with the class D felony of dealing
in marijuana, and that the trial court granted
Snodderly’s motion to suppress photographic line-
up evidence when it found that the evidence had
been destroyed approximately two years earlier.

  However, in order to state a claim for
malicious prosecution against the police officers
under sec. 1983, Snodderly must do more than
merely claim that they arrested and detained him
without probable cause. See Sneed, 146 F.3d at
481 (7th Cir. 1998) (citation omitted); rather,
he must allege that the officers committed some
improper act after they arrested him without
probable cause, for example, that they pressured
or influenced the prosecutors to indict, made
knowing misstatements to the prosecutor,
testified untruthfully, or covered up exculpatory
evidence. See Reed v. City of Chicago, 77 F.3d
1049, 1053-54 (7th Cir. 1996). Snodderly made no
such allegations as part of his sec. 1983 claims
against any of the police officers in his amended
complaint. While he did claim that Officers Haehl
and Keith, together with two prosecutors, filed
an affidavit charging him with dealing in
marijuana, these claims were not part of his sec.
1983 claims, but were rather part of his state
law malicious prosecution claims, the dismissal
of which he is not challenging. Cf. Washington,
127 F.3d at 559. Perhaps more significantly,
Snodderly did not claim that either officer
exerted any pressure or influence on the
prosecutors either to apply for the arrest
warrant/10 or to indict him, that they made
knowing misstatements to the prosecutors, or that
they testified falsely at any subsequent
adversarial proceeding. As we have noted, "a
malicious prosecution action against a police
officer is ’anomalous,’" see Reed, 77 F.3d at
1053 (quoting Albright v. Oliver, 510 U.S. 266,
279 n.5 (Ginsburg, J., concurring)), because the
State’s Attorney, not the police, prosecute a
criminal action. Reed, 77 F.3d at 1053. Absent a
claim that Haehl or Keith played more of an
essential or influential role in seeking or
procuring the arrest warrant or indictment,
Snodderly’s bare-bones assertions against them
are insufficient to state a claim for malicious
prosecution.

  One final point bears mentioning. In his
appellate brief, Snodderly asserted certain
factual claims that he did not plead in his
amended complaint. Specifically, Snodderly
claimed that: (1) while Zinman described Bill the
bartender as in his twenties, about 5’10", thin
and with a mustache, Snodderly was in his 40s,
had a beard, was 5’7" and portly at 185 pounds;
(2) the R.U.F.F. Task Force was aware that "Bill
the bartender" said that he lived in a trailer,
whereas Snodderly lived in, and was arrested in,
a house; (3) Haehl became the complaining witness
for the Task Force when, despite his own
misgivings and no personal knowledge, he signed
an affidavit that identified Snodderly as the
person who had made the drug sale to Zinman, on
the basis of which an arrest warrant was issued;
and (4) members of the Task Force destroyed the
evidence from a photo-lineup that would have
shown that plaintiff Snodderly was not "Bill the
bartender."

  We do not think that it would be appropriate
for us to consider these allegations as part of
Snodderly’s claim, since they were advanced too
late. Arguments raised for the first time on
appeal are routinely deemed waived. See Perry v.
Sullivan, 207 F.3d 379, 383 (7th Cir. 2000).
While plaintiffs are allowed to argue new facts
and theories on appeal to avoid a motion to
dismiss under Fed. R. Civ. P. 12(b)(6) so long as
they are consistent with the complaint, see
Dawson v. General Motors Corp., 977 F.2d 369, 372
(7th Cir. 1992), Snodderly’s complaint was
dismissed as time-barred, and not for failure to
state a claim. Therefore, he does not benefit
from the liberal pleading rules allowed under
Rule 12. See Perry, 207 F.3d at 383. Moreover,
even if we were to consider Snodderly’s new
claims, it would not change our holding. If the
officers applied for an arrest warrant despite
having knowledge that pointed towards Snodderly’s
innocence (such as information about "Bill the
bartender" that appeared to distinguish him from
Snodderly), this would make them responsible for
initiating his arrest, but not for causing his
prosecution unless they performed some post-
arrest action which influenced the prosecutor’s
decision to indict. See Reed, 77 F.3d at 1053
("It is conceivable that a wrongful arrest could
be the first step towards a malicious
prosecution. However, the chain of causation is
broken by the indictment, absent an allegation of
pressure or influence exerted by the police
officers, or knowing misstatements made by the
officers to the prosecutor.") (citation omitted).
As we have noted, Snodderly has alleged no such
actions on the part of the officers. Furthermore,
while an assertion that police officers destroyed
exculpatory photographic line-up evidence will
frequently state a claim against malicious
prosecution against them, see generally Reed, 77
F.3d at 1054, it is not clear that Snodderly’s
claim would do so here. In deciding a motion to
dismiss for failure to state a claim, we are not
"obliged to accept as true unsupported
allegations of fact." See Sneed, 146 F.3d at 480.
Snodderly does not tell us what the line-up
evidence would have revealed, or how it would
have been exculpatory. Indeed, given that
Snodderly states that he had originally moved to
suppress the line-up evidence, his conclusory
assertion that it was "exculpatory" seems
puzzling, if not disingenuous.

CONCLUSION

  For the foregoing reasons, the judgment of the
district court is AFFIRMED.


/1 The complaint merely states: "during the course
of making arrangements to make the purchase and
during the purchase, defendants became aware of
certain evidence that would provide the true
identity of BB, which included his place of
residence and the vehicle he drove." Later, in
his appellate brief, Snodderly asserts that "the
Task Force was aware that ’Bill the bartender’
said he lived in a trailer."

/2 Snodderly originally named several Indiana
prosecutors as defendants in both his sec. 1983
claim and in some of his pendent state law
claims. However, by agreement of the parties, the
prosecutor-defendants were dismissed from the
action before this appeal.

/3 In one of his state law claims, Snodderly asserts
that he was arrested on October 4, 1993. It is
unclear whether he is alleging two arrests in his
federal claim, or only the April 15, 1994 arrest.
The district court discussed only the latter
arrest, and Snodderly does not contest this on
appeal, so we will address only that arrest as
well.

/4 Snodderly claimed that Keith arrested him on a
"false warrant." He also claimed that Keith
lacked the authority to arrest him, but provides
no facts in support of this claim.

/5 As we have noted, the prosecutors named in the
amended complaint are no longer defendants.
Moreover, Snodderly does not challenge the
district court’s decision not to exercise
supplemental jurisdiction over his state law
claims, and agrees that if the district court’s
dismissal of his sec. 1983 claims against the
police officers was proper, then its dismissal of
the state law claims for lack of jurisdiction was
also proper.

/6 The appellees argue that Snodderly has waived any
argument regarding the applicability of Heck to
his claims. However, we reject this argument,
because Snodderly clearly raised the issue before
the district court in his Memorandum Contra to
Defendants’ Motions to Dismiss.

/7 Snodderly notes that other circuits have endorsed
this fact-sensitive method of determining the
applicability of the Heck rule to sec. 1983
claims stating Fourth Amendment violations. See,
e.g., Shamaeizadeh v. Cunigan, 182 F.3d 391, 398-
99 (6th Cir. 1999); Covington v. City of New
York, 171 F.3d 117, 123-24 (2d Cir. 1999).

/8 It should be noted that we have not limited the
application of Heck to situations involving
outstanding convictions. Rather, joining other
circuits, we have interpreted Heck as barring
damage claims which, if successful, would
necessarily imply the invalidity of a potential
conviction on a pending criminal charge. See
Washington v. Summerville, 127 F.3d 552, 556 (7th
Cir. 1997).

/9 Snodderly’s complaint purports to state claims
under sec. 1983 both for false arrest and for
malicious prosecution. On appeal, he challenged
the district court’s dismissal of both claims.
However, we find that on the facts presented
Snodderly cannot state a claim for false arrest.
Strictly speaking, a claim for false arrest is a
claim for the harm of being unlawfully imprisoned
through some extrajudicial act that does not
amount to legal process, for example, when a
police officer performs a warrantless arrest
without probable cause. See, e.g., Porterfield v.
Lott, 156 F.3d 563, 568 (4th Cir. 1998); Singer
v. Fulton County Sheriff, 63 F.3d 110, 117-18 (2d
Cir. 1995). A claimant pleading false arrest can
pursue damages only for the detention that
occurred "up until issuance of process or
arraignment, but not more." Heck, 512 U.S. at 484
(citing W. Keeton, D. Dobbs, R. Keeton & D. Owen,
Prosser and Keeton on Law of Torts 888 (5th ed.
1984)). In contrast, malicious prosecution
permits damages for "confinement imposed pursuant
to legal process." Heck, 512 U.S. at 484. The
issuance of a warrant is "legal process." Thus,
a claim seeking damages for unlawful confinement
imposed pursuant to a warrant sounds not in false
arrest, but in malicious prosecution. See Singer,
63 F.3d at 117 ("When an unlawful arrest has been
effected by a warrant an appropriate form of
action is malicious prosecution.") (quotation
omitted); Porterfield, 156 F.3d at 568 ("[A]
claim for false arrest may be considered only
when no arrest warrant has been obtained.").

/10 In his brief to this court, Snodderly asserts
that Haehl signed an affidavit identifying him as
"Bill the bartender," and that the arrest warrant
was issued on the basis of this affidavit.
However, in his amended complaint, Snodderly
alleged that the arrest warrant was based upon a
"falsely represented statement of probable cause"
which was prepared by Haehl and two prosecutors.
The complaint did not allege that Haehl exerted
any influence upon the prosecutors’ decision to
apply for the warrant, or that Haehl misled the
prosecutors in any way (either by misrepresenting
relevant facts or by omitting them).